Citation Nr: 0317929	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-18 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a central nervous 
system disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

On June 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify, if 
possible, and provide an address for, the 
"local hospital" at which he was treated 
in November 1969, just prior to a 
November 1979 VA examination in 
Pittsburgh, Pennsylvania.
2.  As the veteran to identify, if 
possible, any private or VA providers who 
treated him during the period from 
November 1979 to June 1982.  
3.	Ask him if he has any address for a 
"Dr. Bobak" in Brownsville, 
Pennsylvania, or for a "Dr. Kim" in 
Brownsville, Pennsylvania, or for a 
hospital in Brownsville, Pennsylvania, 
at which the veteran 
4.	indicated he was hospitalized in 
January and May 1980 and May and June 
1982.
4.  Ask him if he has any additional 
information to locate hospitals listed in 
a July 1982 statement as "Shady Side" and 
"Mon Valley."
5.  Ask the veteran to identify any 
private or VA providers who treated him 
for a central nervous system disease 
during the period from June 1986 to 
November 1997.  Ask the veteran if he 
was treated through Rockford Health 
System, Rockford Clinic, 2300 N. 
Rockton Road, Rockford, Illinois, prior 
to November 1997, and, if so, to 
authorize VA to obtain any available 
clinical records.  
6.  Request that the Oakland VAMC search 
for any records for the veteran prior to 
June 1982.
7.  Ask the veteran when he first sought 
disability benefits or other benefits, 
and ask him to identify the place from 
which such benefits were sought.  
8.  Request the following records 
concerning the veteran from the Social 
Security Administration:  Any clinical 
records in the file under the veteran's 
Social Security number dated prior to 
November 1997.
9.  Request any clinical records dated 
prior to November 1997 obtained in 
connection with an August 1996 claim for 
benefits from the Illinois Department of 
Public Aid, Winnebago County, 1111 N. 
Avon Street, Rockford, Illinois, 61101, 
after obtaining consent for release of 
such records.
10.  Ask the veteran to identify any 
former employer, with address, from whom 
clinical records might be available.  
Contact any identified record and request 
the identified records.   
11.  Ask the veteran whether he has been 
treated at any VA facilities other than 
the Madison VA Medical Center (VAMC) or 
the Rockford VA outpatient clinic.  If he 
has been treated at any other VA 
facility, ask him to identify the 
facility.

12.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





